 


113 HRES 422 IH: Recognizing the campaign of genocide against the Kurdish people in Iraq.
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 422 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2013 
Mr. Van Hollen (for himself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing the campaign of genocide against the Kurdish people in Iraq. 
 
 
Whereas during the regime of Saddam Hussein, Iraq conducted a campaign of genocide against its Kurdish community, known collectively as the al-Anfal Campaign;  
Whereas the campaign of genocide against Iraq’s Kurdish community included the deportation and disappearances of Kurds in the 1970s and 1980s and the use of chemical weapons in the late 1980s, most notably at Halabja; 
Whereas during this campaign of genocide almost 200,000 Kurds perished or disappeared, families were torn apart, and 4,500 villages were destroyed between 1976 and 1988; 
Whereas this year marks the 25th anniversary of the attacks at Halabja when Iraqi planes used poison gas to kill thousands of Iraqi Kurds in gross violation of the international conventions against the use of chemical weapons; 
Whereas on March 12, 2013, the British Parliament passed a resolution recognizing the campaign of genocide against the Iraqi Kurds; and 
Whereas recognition of the campaign of genocide against the Iraqi Kurds by the United States Government will send to the world a message of support for human rights: Now, therefore, be it  
 
That the House of Representatives— 
(1)deplores the campaign of genocide that was launched against the Kurdish people in Iraq;  
(2)calls on the United States Government to recognize the campaign of genocide that was committed against the Kurdish people in Iraq; and 
(3)reaffirms its commitment to the friendship between the United States and the Kurdish people in Iraq. 
 
